Citation Nr: 0007053	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  93-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a bone graft harvested from the 
left iliac crest region.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision of the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  It was remanded by the Board for additional 
development in June 1995, November 1995 and October 1997, and 
is now back again at the Board, ready for appellate review.

A Central Office Hearing was held on April 25, 1994, here in 
Washington, D.C., before Jeff Martin, who is a Member of the 
Board's Section deciding this appeal and was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The scar on the veteran's left iliac crest region has 
been shown to be tender and painful on objective 
demonstration, and the diagnosed left meralgia paresthetica 
has not been shown to produce severe to complete paralysis.


CONCLUSION OF LAW

A disability evaluation exceeding the current rating of 10 
percent for the service-connected residuals of a bone graft 
harvested from the left iliac crest region is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.118, Part 4, Diagnostic Codes 7803, 7804 and 7805; 
and 38 C.F.R. § 4.124a, Part 4, Diagnostic Code 8529 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A review of the record shows that the veteran had a bone 
graft harvested from the left iliac crest region during 
service, which was accomplished to repair a right ankle 
fracture, and that he was thereafter service-connected for 
the residual of the right ankle fracture and for the scar on 
the iliac crest region that resulted from the bone graft.  
Initially, the scar was rated as noncompensable under the 
provisions of Diagnostic Code 7805 of the Schedule, but it is 
noted that in the December 1990 rating decision hereby on 
appeal, the rating was increased to 10 percent, on account of 
evidence of tenderness and pain, which the Board notes is the 
criteria that are required for such a rating under the 
provisions of Diagnostic Code 7804 of the Schedule.  See, 
38 C.F.R. § 4.118, Part 4, Diagnostic Codes 7804 and 7805 
(1999).

In an April 1997 rating decision, the RO re-classified the 
service-connected residuals of the inservice bone graft as 
"scar of the left iliac crest, with left lateral cutaneous 
nerve paresthetica," adding Diagnostic Code 8529 of the 
Schedule to the diagnostic code addressing service-connected 
scars, separated by a hyphen, as authorized by 38 C.F.R. 
§ 4.27.  However, the 10 percent rating was left intact, 
presumably based on a finding to the effect that the criteria 
for a higher rating were not met.  See, 38 C.F.R. § 4.124a, 
Part 4, Diagnostic Code 8529 (1999).

On appeal, the veteran contends that the service-connected 
residuals of the inservice bone graft are more disabling than 
evaluated.  At the outset, the Board must note that, in a 
June 1993 rating decision, the RO denied a claim of 
entitlement to service connection for a disability manifested 
by "dragging" of the left leg, claimed to be secondary to 
the service-connected inservice bone graft, and granted 
service connection for a lower back disability manifested by 
subluxation of the sacroiliac joints and lateral deviation of 
the sacrococcygeal area, with decreased disc at L4-5 and L5-
S1, and possible foraminal stenosis, secondary to the 
service-connected inservice bone graft.

As noted earlier, Diagnostic Code 7804 of the Schedule 
provides for a 10 percent rating when a service-connected 
scar is painful and tender, on objective demonstration.  
Diagnostic Code 7803 provides a similar rating for 
superficial, poorly nourished scars, with evidence of 
repeated ulceration, and it is noted that these are the 
maximum ratings allowed under both diagnostic codes.  See, 
38 C.F.R. § 4.118, Part 4, Diagnostic Codes 7803 and 7804 
(1999).

Diagnostic Code 7805 mandates that "other" scar cases be 
rated on limitation of the function of the part affected.  
See, 38 C.F.R. § 4.118, Part 4, Diagnostic Code 7805 (1999).

Diagnostic Code 8529 addresses damage to the external 
cutaneous nerve of the thigh, in the form of paralysis.  This 
diagnostic code provides for a noncompensable rating when the 
disability (paralysis) is mild or moderate, and for a maximum 
rating of 10 percent when the disability (paralysis) is 
severe to complete.  See, 38 C.F.R. § 4.124a, Part 4, 
Diagnostic Code 8529 (1999).

As noted by the Board in its remands of record, the United 
States Court of Veterans Appeals (known as the United States 
Court of Appeals for Veterans Claims since last year, 
hereinafter referred to as "the Court") held, in the case 
of Esteban v. Brown, 6 Vet. App. 259 (1994), that the 
assignment of separate ratings for a disability that is 
manifested by a scar and other type of damage, such as muscle 
or nerve damage, does not violate the anti-pyramiding 
provision of 38 C.F.R. § 4.14 if it is shown that none of the 
symptomatology of the conditions is duplicative of, or 
overlapping with, the symptomatology of the other conditions, 
in other words, as long as the conditions are shown to be 
distinct and separate.  See, Esteban, at 262.  This means 
that, in the present case, the potential exists for the 
veteran to be entitled to separate ratings for the scar 
itself and for the nerve damage that has been considered as 
part of the service-connected residuals of the inservice bone 
graft, but, of course, only if the medical evidence supports 
the assignment of compensable ratings under both diagnostic 
codes.

Several medical records in the file, to include a July 1992 
statement from a private neurologist, confirm the 
manifestation of left thigh cutaneous nerve damage secondary 
to the inservice bone graft.  According to the subscriber of 
this July 1992 statement, the veteran had developed a "10/12 
cm by 6/8 cm" area of persistent numbness, tingling and a 
burning sensation in the left lateral proximal thigh, 
subsequent to a left iliac bone graft in 1970.  This private 
neurologist listed the "conclusion" (or assessment) as left 
meralgia paresthetica.

The above assessment was confirmed in the report of a 
November 1992 VA medical examination, which reveals a five-
inch scar on the left iliac crest, which was healed, with a 
certain amount of keloid scarring, but with no abnormalities 
on examination, and objective evidence of diminution of 
sensation to pinprick affecting an area "the size of the 
palm of a hand around the area of the scar."  The impression 
was the following:

This veteran ... has probably had some 
nerve damage, mostly superficial branches 
when he was operation [sic] for the 
removal of a bone graft.  It is difficult 
to imagine that he could have had any 
important branch of a nerve such as 
femoral nerve caught or affected at the 
time of the operation causing weakness of 
the left leg. ... The possibility of damage 
to a branch of the femoral nerve does 
exist ... .

The above VA physician thereafter submitted an addendum, 
dated in January 1993, in which he added the following to his 
impression of November 1992:

This veteran's main disability is related 
to the right ankle joint where he has 
mainly limitation of dorsal flexion ... .  
There is no evidence of any neurological 
disorder in the left leg related to a 
nerve injury or compressive radiculopathy 
apart from minor changes of sensation at 
the sight [sic] of the operation and a 
previous disturbance of the sensory 
branch of the left femoral nerve 
affecting sensation to the lateral part 
of the left thigh.

The report of a February 1997 peripheral nerves examination 
reveals complaints of numbness and pain in the left lateral 
aspect of the thigh, with knife-like pain with the 
application of pressure.  This report also reveals that an 
EMG in 1990 had shown evidence of a left lateral femoral 
cutaneous neuropathy, with no evidence of radiculopathy, and 
that an examination in November 1992 had confirmed this 
finding of neuralgia paresthetica without evidence of 
radiculopathy and with non-organic weakness in the left leg.  
On examination, the scar in the left anterior and lateral 
iliac crest region was noted to be healed, with no palpable 
neuroma and a negative Tinel's sign.  On sensory examination, 
there were decreased pinprick and temperature in the proximal 
left lateral thigh in the region of the lateral femoral 
cutaneous nerve.  There was no hyperpathia.  Pinprick and 
temperature were normal in the distal left leg and in the 
right lower extremity.  There was no numbness in the area of 
the cutaneous distribution of the deep peroneal nerve on the 
right, and the pertinent impression was listed as follows:

STATUS POST LEFT ILIAC CREST SURGERY WITH 
SECONDARY INJURY TO THE LEFT LATERAL 
FEMORAL CUTANEOUS NERVE (NEURALGIA 
PARESTHETICA).  This veteran has 
permanent sensory loss in the 
distribution of this nerve with 
associated pain which is aggravated with 
direct pressure as well as angulation.  
This is a pure cutaneous nerve and there 
is no motor involvement in addition to no 
objective evidence of organic weakness in 
the left leg.  Also, there is no evidence 
of left lumbosacral radiculopathy.  Nerve 
conduction and EMG studies are scheduled.

According to VA medical records reflecting the conduction of 
the above mentioned nerve conduction and EMG studies in late 
January and/or February 1997, the studies revealed no 
evidence of peripheral neuropathy or radiculopathy, and there 
was "[a]bsent [a left] lat[eral] fem[oral] cutaneous 
response [which] may [re]present [an] old injury but can not 
rule out [a] technical difficult[y] to obtain [a] response.  
However, [right] side [responses were] readily obtained."

Finally, the report of a September 1999 VA peripheral nerves 
examination reveals complaints of residual numbness and loss 
of sensation over the lateral aspect of the veteran's left 
hip and upper thigh, with pain in that area that was mainly 
elicited by any kind of pressure on the left iliac crest, 
including any attempts to sleep on that side.  It was noted 
that "[h]e does not relate any other difficulties related to 
that problem," and that a review of the medical evidence in 
the file revealed that a neurologist had listed an impression 
of a "possible left lateral femoral cutaneous nerve injury, 
a condition known also as meralgia paresthetica."  On 
examination, there was normal tone in all four extremities, 
normal muscle strength in all muscle groups of the upper 
extremities and right lower extremity, and diffuse weakness 
in the right lower extremity, with a suspected but not 
evident give-away component.  Sensory examination was normal 
to all tested modalities.  Deep tendon reflexes were 
diffusely and symmetrically decreased, and there were no 
pathologic reflexes.  The diagnoses were listed as a possible 
left meralgia paresthetica, and mild right lower extremity 
weakness, this weakness possibly secondary to a gunshot wound 
to the right forehead (for which the Board notes that the 
veteran is not service connected).  Additionally, the 
subscribing examiner included the following "discussion," 
at the end of his report:

This veteran's main complaint is that of 
abnormal sensory changes in the left hip 
area as well as some pain in the left 
iliac crest region where he had a bone 
graft harvested.  In the past, he has had 
at lest two EMG that were interpreted as 
revealing evidence of left lateral 
femoral cutaneous mononeuropathy.  On 
today's examination, the distribution of 
the area of abnormal sensation is not 
that where the typical sensory 
abnormalities of meralgia paresthetica 
are seen.  However even though the 
clinical picture does not exactly 
correlate with the electrophysiologic 
findings, it is quiet [sic] clear from 
the veteran's symptoms and findings on 
today's examination that some type of 
injury was sustained by cutaneous 
branches of some nerves leading to the 
current sensory deficits.  That problem 
does not appear to be severely disabling, 
[as] the veteran mostly complains of the 
pain to touch and palpation of the left 
iliac crest which he has had since the 
surgery.  The exact nature of that pain 
is unlikely to be a neurologic but mostly 
related to the harvesting procedure.  On 
today's examination, he had some diffuse 
weakness on the left lower extremity.  On 
the previous examination, some weakness 
was noted approximately in the left lower 
extremity that was suspected to be 
secondary to give away however on today's 
examination I was not impressed with a 
very strong give away component to the 
weakness and that finding is most likely 
secondary to the gunshot wound to the 
right frontal lobe.

As noted above, the well-healed scar on the veteran's left 
iliac crest region has been described as painful and tender, 
which means that the 10 percent rating currently in effect is 
indeed warranted under the provisions of Diagnostic Code 7804 
of the Schedule.  A rating higher than 10 percent is not 
warranted under neither one of the earlier cited diagnostic 
codes addressing service-connected scars because they only 
provide for maximum ratings of 10 percent, and a separate, 
compensable rating is not warranted either under the 
provisions of Diagnostic Code 8529 because the diagnosed left 
meralgia paresthetica has not been shown to be severe to 
complete.

The Board acknowledges the veteran's contentions of record to 
the effect that he believes that the service-connected 
residuals of an inservice left iliac crest bone graft should 
be rated higher than 10 percent disabling.  However, as 
discussed above, the schedular criteria for ratings exceeding 
10 percent have not been shown to be met.  Consequently, and 
in view of this finding, the Board concludes that a 
disability evaluation exceeding the current rating of 10 
percent for the service-connected residuals of a bone graft 
harvested from the left iliac crest region is not warranted.

Finally, the Board notes that the record appears to show that 
the RO has not considered the question of a referral of the 
above matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
This regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that, 
while the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board is of the 
opinion that a referral for extra-schedular consideration is 
not warranted in the present case, due to the lack of a 
reasonable basis for further action on this question.  See, 
VAOPGCPREC. 6-96 (1996).


ORDER

A disability evaluation in excess of 10 percent for the 
service-connected residuals of a bone graft harvested from 
the left iliac crest region is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

